UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4429 Dreyfus U. S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] -2- Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Proxy Results 30 Board Members Information 32 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Long Term Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S.Treasury Long Term Fund, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets in 2012, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus U.S. Treasury Long Term Fund achieved a total return of 3.06%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch Governments, U.S.Treasury Long-Term Index (the “Index”), achieved a total return of 3.67% for the same period. 2 Prices of long-term U.S.Treasury securities ended the reporting period with modest gains, as long-term interest rates fell amid aggressively accommodative monetary policy actions from the Federal Reserve Board (the “Fed”). The fund produced a lower return than its benchmark, primarily due to a relatively short average duration over much of the year. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.As a U.S.Treasury securities fund, the fund invests in U.S.Treasury bills, notes, bonds and other securities that are issued or guaranteed by the U.S. government or its agencies or instrumentalities.The fund may also invest in options and futures and enter into repurchase agreements with securities dealers that are backed by U.S.Treasuries. Since U.S.Treasury bills, notes and bonds are backed by the full faith and credit of the U.S. government, they are generally considered among the highest-quality investments available. By investing in these obligations, the fund seeks to maintain a higher credit profile. Of course, the market value of the fund’s securities and the value of fund shares are not insured or guaranteed by the U.S. government.The fund generally maintains a dollar-weighted average maturity of 10 years or more, which can result in significant risk of principal decline if interest rates rise sharply. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Accommodative Monetary Policy Kept Rates Low The year 2012 began in the midst of an economic rebound as U.S. employment trends improved, European policymakers addressed a regional financial crisis through quantitative easing, and key emerging markets moved toward less restrictive monetary and fiscal policies.While yields of U.S.Treasury securities typically would be expected to rise under these conditions, they remained low due to aggressively accommodative monetary policy initiatives from central banks worldwide, including the Fed’s Operation Twist, which sought to reduce long-term interest rates through sales of short-term U.S.Treasury securities and purchases of long-term bonds. The U.S. labor market’s rebound slowed in the spring when the public sector shed jobs and the private sector’s employment gains proved more anemic than expected. Meanwhile, austerity measures in Europe encountered political resistance in some countries.These headwinds sparked a flight to perceived safe havens, and yields of U.S. government securities fell to multi-year lows. In response to these troubling macroeconomic developments, the Fed announced that it would take additional steps to support struggling housing markets and stimulate employment growth. In June, the Fed extended Operation Twist. In September, the central bank launched a new round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month for an indefinite period of time. These announcements caused yield differences to narrow along the U.S. Treasury securities market’s maturity range, and yields generally remained low through year-end despite additional evidence of a more robust economic recovery, including a resumption of declines in the unemployment rate and a long-awaited rebound in housing markets. Duration Management Strategy Weighed on Relative Results Although the fund participated fully in the rally among U.S.Treasury securities early in 2012, we adopted a more cautious investment posture in the spring by reducing the fund’s exposure to securities at the longer end of the market’s maturity range. This strategy was intended to guard against the possibility of rising long-term interest rates and wider yield differences along the maturity spectrum. However, the Fed’s 4 new policy actions caused longer term interest rates to decline over the second half of the year, and the more cautious duration position generally hurt the fund’s relative performance for the reporting period overall. We made few changes to the fund’s composition in 2012, focusing primarily on U.S.Treasuries, which we complemented with modest positions in securities backed by U.S. government agencies. We periodically employed futures contracts and options to implement the fund’s interest rate strategies. Rates Likely to Remain Low Although we have been encouraged by recently improved economic data, we also are aware that the U.S. economy remains vulnerable to a number of headwinds, including ongoing concerns about U.S. fiscal policy. In addition, the Fed has repeatedly stated that short-term interest rates are likely to remain near current levels at least through mid-2015. Therefore, as of year-end we have set the fund’s average duration in a modestly short to neutral range, which we believe is a prudent strategy while yields of Treasury securities hover near historical lows. January 15, 2013 The fund is subject mainly to interest rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch Governments, U.S.Treasury, Long-Term Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Fund % % % BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus U.S.Treasury Long Term Fund on 12/31/02 to a $10,000 investment made in the BofA Merrill Lynch Governments, U.S.Treasury Long-Term Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the Index must have par amounts outstanding greater than or equal to $1 billion. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Long Term Fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.25 Ending value (after expenses) $ 990.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.30 Ending value (after expenses) $ 1,021.87 † Expenses are equal to the fund’s annualized expense ratio of .65%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2012 Principal Bonds and Notes—98.4% Amount ($) Value ($) U.S. Treasury Bonds: 3.13%, 11/15/41 12,610,000 13,201,094 3.50%, 2/15/39 6,245,000 7,060,753 3.88%, 8/15/40 11,875,000 14,274,118 4.25%, 5/15/39 5,335,000 6,807,129 4.38%, 11/15/39 9,460,000 12,308,349 4.50%, 8/15/39 5,680,000 7,527,778 4.63%, 2/15/40 3,910,000 5,283,388 5.25%, 11/15/28 900,000 1,243,547 5.25%, 2/15/29 1,660,000 2,299,100 5.38%, 2/15/31 1,240,000 1,770,293 5.50%, 8/15/28 2,875,000 4,063,634 6.13%, 11/15/27 1,380,000 2,050,378 6.25%, 8/15/23 2,815,000 4,036,445 6.38%, 8/15/27 1,055,000 1,598,655 6.50%, 11/15/26 365,000 554,344 7.50%, 11/15/24 2,440,000 3,886,081 U.S. Treasury Notes; 0.25%, 2/28/14 1,430,000 Total Bonds and Notes (cost $81,457,169) Face Amount Covered by Options Purchased—.1% Contracts ($) Value ($) Call Options—.0% 10-Year USD LIBOR-BBA, February 2013 @ $1.75 2,590,000 a Put Options—.1% 10-Year USD LIBOR-BBA, February 2013 @ $1.75 2,590,000 a Total Options Purchased (cost $66,563) Principal Short -Term Investments—.5% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $429,943) 430,000 8 Other Investment—.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $296,501) 296,501 b Total Investments (cost $82,250,176) % Cash and Receivables (Net) .7 % Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 98.4 Options Purchased .1 Short-Term/ Money Market Investments .8 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 81,953,675 89,882,927 Affiliated issuers 296,501 296,501 Cash 49,210 Dividends and interest receivable 810,439 Receivable for investment securities sold 245,381 Receivable for shares of Beneficial Interest subscribed 133,689 Prepaid expenses 24,234 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 22,771 Payable for shares of Beneficial Interest redeemed 262,359 Payable for investment securities purchased 244,355 Accrued expenses 50,761 Net Assets ($) Composition of Net Assets ($): Paid-in capital 82,745,111 Accumulated undistributed investment income—net 114,217 Accumulated net realized gain (loss) on investments 73,555 Accumulated net unrealized appreciation (depreciation) on investments 7,929,252 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 4,522,787 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Interest 2,653,772 Dividends; Affiliated issuers 574 Total Income Expenses: Management fee—Note 3(a) 393,113 Shareholder servicing costs—Note 3(b) 200,760 Professional fees 101,993 Prospectus and shareholders’ reports 33,332 Registration fees 26,633 Trustees’ fees and expenses—Note 3(c) 16,717 Custodian fees—Note 3(b) 9,931 Loan commitment fees—Note 2 943 Miscellaneous 23,822 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (218,764 ) Less—reduction in fees due to earnings credits—Note 3(b) (173 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,335,011 Net realized gain (loss) on options transactions 53,460 Net realized gain (loss) on financial futures 7,848 Net realized gain (loss) on swap transactions (33,670 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (2,697,511 ) Net unrealized appreciation (depreciation) on options transactions (10,909 ) Net unrealized appreciation (depreciation) on financial futures (13,656 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 2,066,039 2,081,360 Net realized gain (loss) on investments 2,362,649 3,211,944 Net unrealized appreciation (depreciation) on investments (2,722,076 ) 11,605,400 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (2,520,049 ) (2,454,754 ) Net realized gain on investments (1,109,800 ) (2,338,645 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 69,112,271 37,442,278 Dividends reinvested 2,907,943 3,791,374 Cost of shares redeemed (62,188,855 ) (36,800,836 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 82,954,013 66,415,892 End of Period Undistributed investment income—net 114,217 116,965 Capital Share Transactions (Shares): Shares sold 3,333,890 1,908,521 Shares issued for dividends reinvested 143,278 200,458 Shares redeemed (3,041,513 ) (1,984,377 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 20.30 16.76 16.13 19.34 16.64 Investment Operations: Investment income—net a .46 .55 .57 .59 .67 Net realized and unrealized gain (loss) on investments .15 4.23 .86 (3.10 ) 2.80 Total from Investment Operations .61 4.78 1.43 (2.51 ) 3.47 Distributions: Dividends from investment income—net (.57 ) (.65 ) (.69 ) (.70 ) (.77 ) Dividends from net realized gain on investments (.25 ) (.59 ) (.11 ) — — Total Distributions (.82 ) (1.24 ) (.80 ) (.70 ) (.77 ) Net asset value, end of period 20.09 20.30 16.76 16.13 19.34 Total Return (%) 3.06 29.32 8.85 (13.11 ) 21.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 1.06 1.02 .97 .92 Ratio of net expenses to average net assets .65 .65 .65 .65 .65 Ratio of net investment income to average net assets 2.29 3.06 3.35 3.44 3.96 Portfolio Turnover Rate 90.29 90.58 79.45 109.93 114.41 Net Assets, end of period ($ x 1,000) 90,862 82,954 66,416 68,295 115,383 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus U.S.Treasury LongTerm Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 14 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and swaps are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such 16 securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 296,501 — — U.S. Treasury — 89,826,079 — Other Financial Instruments: Options Purchased — 56,848 — At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities trans- actions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amor- tization of premium on investments is recognized on the accrual basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 573,455 59,129,884 59,406,838 296,501 .3 (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 18 Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $807,721, undistributed capital gains $93,750 and unrealized appreciation $7,215,553. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $2,894,285 and $3,448,490 and long-term capital gains $735,564 and $1,344,909, respectively. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, the fund increased accumulated undistributed investment income-net by $451,262 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eli- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) gible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Effective July 1, 2012, the Board approved reducing the management fee to an annual rate of .30% of the value of the fund’s average daily net assets. The Manager had undertaken from January 1, 2012 through December 31, 2012 to reduce the management fee paid by the fund, to the extent that the fund’s aggregate annual expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .65% of the value of the fund’s 20 average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $218,764 during the period ended December 31, 2012. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor, an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended December 31, 2012, the fund was charged $81,580 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $48,583 for transfer agency services and $814 for cash management services. Cash management fees were partially offset by earnings credits of $93. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $9,931 pursuant to the custody agreement. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Subsequent to May 29, 2012, the Bank of New York Mellon has continued to provide shareholder redemption draft processing services. During the period ended December 31, 2012, the fund was charged $2,089 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $80. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $23,893, Shareholder Services Plan fees $7,102, custodian fees $3,950, Chief Compliance Officer fees $3,981 and transfer agency fees $13,062, which are offset against an expense reimbursement currently in effect in the amount of $29,217. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options and swap transactions, during the period ended December 31, 2012, amounted to $88,459,782 and $80,013,076, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, 22 as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the financial futures are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default.At December 31, 2012 there were no financial futures outstanding. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment.The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the fund’s call/put options written during the period ended December 31, 2012: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2011 2,200,000 31,080 Contracts written 14,452,000 618,062 Contracts terminated: Contracts closed 11,652,000 596,142 570,605 25,537 Contracts expired 5,000,000 53,000 — 53,000 Total contracts terminated 16,652,000 649,142 570,605 78,537 Contracts Outstanding December 31, 2012 — — 24 Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Interest rate swap agreements are subject to general market risk, liquidity risk, counter-party risk and interest rate risk.At December 31, 2012, there were no interest rate swap agreements outstanding. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Interest rate financial futures 1,363,781 Interest rate options contracts 287,740 The following summarizes the average notional value of swap contracts outstanding during the period ended December 31, 2012: Average Notional Value ($) Interest rate swap contracts 1,195,385 At December 31, 2012, the cost of investments for federal income tax purposes was $82,963,875; accordingly, accumulated net unrealized appreciation on investments was $7,215,553, consisting of $8,258,517 gross unrealized appreciation and $1,042,964 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus U.S. Treasury Long Term Fund We have audited the accompanying statement of assets and liabilities of Dreyfus U.S. Treasury Long Term Fund, including the statement of investments, as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus U.S.Treasury LongTerm Fund at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 27, 2013 The Fund 27 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of ordinary income dividends paid during the fiscal year ended December 31, 2012 as qualifying interest related dividends. For state individual income tax purposes, the fund hereby reports 100% of the ordinary income dividends paid during its fiscal year ended December 31, 2012 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for individual income tax purposes in most states, including New York, California, Connecticut and the District of Columbia. Also, the fund hereby reports $.0325 per share as a short-term capital gain distribution and $.0246 per share as a long-term capital gain distribution paid on March 27, 2012, and the fund also reports $.0547 per share as a short-term capital gain distribution and $.1403 per share as a long-term capital gain distribution paid on December 14, 2012. 28 PROXY RESULTS (Unaudited) The fund held a special meeting of shareholders on August 3, 2012. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Peggy C. Davis † 2,508,908 74,434 Ehud Houminer † 2,488,294 95,048 Dr. Martin Peretz † 2,494,927 88,415 † Each new Board Member’s term commenced on September 1, 2012. In addition Joseph S. DiMartino, David P. Feldman, Lynn Martin, Robin A. Melvin and Philip L.Toia continue as Board Members of the fund. The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2012) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (73) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (2012) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 70 30 Lynn Martin (73) Board Member (1994) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2011) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 97 ————— Dr. Martin Peretz (73) Board Member (2012) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (1997) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 31 OFFICERS OF THE FUND (Unaudited) 32 The Fund 33 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $35,820 in 2011 and $37,074 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $12,000 in 2011 and $6,000 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,508 in 2011 and $3,334 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. -3- (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $19 in 2011 and $169 in 2012. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $21,812,128 in 2011 and $49,204,697 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] -4- Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus U.S. Treasury Long Term Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 By: /s/ James Windels James Windels, Treasurer Date: February 26, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) -6-
